Citation Nr: 0121703	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
dysthymic disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to November 
1957 and from December 1962 to November 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Member of the Board in June 2001.



REMAND

In this case, the veteran contends that the service-connected 
dysthymic disorder has increased in severity such that a 
rating in excess of 10 percent is warranted for that 
disability.

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Historically, the veteran was granted service connection for 
depressive reaction in a February 1972 RO rating decision.  A 
10 percent disability rating was assigned.

The veteran was afforded a VA examination in conjunction with 
his claim for increase in May 1998.  He showed a mild to 
moderate degree of psychomotor retardation and dysphoria but 
no evidence of anxiety.  He also showed no evidence of 
impulsiveness and did not appear to manufacture information 
to support his desire for increased compensation.  The 
diagnosis included those of dysthymic disorder, alcohol 
dependence and nicotine dependence.  Dependent personality 
disorder was also noted.  The veteran's Global Assessment of 
Functioning (GAF) score was listed as 60.

In the November 1998 rating decision, the RO recharacterized 
the veteran's psychiatric disability as dysthymic disorder 
and confirmed and continued the 10 percent disability rating.

The veteran testified at a personal hearing before the 
undersigned Member of the Board in June 2001.  The veteran 
testified that his doctor recently doubled the dosage of his 
Paxil medication taken for depression.  He also indicated 
that he was scheduled for a VA psychiatric examination  later 
that month.  Although he related that he was seen at a VA 
outpatient clinic approximately once every other month, no VA 
outpatient treatment records later than September 1998 have 
been associated with the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  In Addition, the VA duty to 
assist includes the conduct of VA examination where the 
record does not adequately reveal the current state of the 
claimant's disability.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet.App. 
589, 595 (1991).

Comparing the results of the May 1998 VA examination with the 
testimony provided at his personal hearing in June 2001, it 
is unclear whether the veteran's psychiatric symptomatology 
has increased in severity.  However, given that the veteran's 
last VA examination was performed more than three years ago, 
and that the veteran's medications/dosages have apparently 
been modified since that examination, the Board finds that 
the veteran should be re-examined to determine the severity 
of the service-connected dysthymic disorder. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1. The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim for 
increase.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified which have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected 
dysthymic disorder.  All indicated tests 
and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist) are to 
be performed.  The claims folder and a 
copy of this remand are to be made 
available to the psychiatrist prior to 
the examination for use in the study of 
the case and a notation to the effect 
that this record review took place should 
be included in the examination report.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner must also comment on the 
extent to which the veteran's service-
connected dysthymic disorder affects 
occupational and social functioning in 
terms of the rating criteria.  The 
psychiatrist is asked to express an 
opinion as to which of the criteria best 
describe the veteran's psychiatric 
disability picture due solely to the 
dysthymic disorder.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of necessary 
development and review, if any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475 is completed. In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in VCAA are fully complied with 
and satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




